Corporaci6n Interamericana
de Inversiones
4, Miembro del Grupo BID

5. Environmental and social action plan

Item

Action

Timeframe

1

Conditions precedent to the acquisition of new lands:

Verify that lands are acquired based on agreements negotiated in free
market situations and with the informed participation of the parts.
Verify that the acquisition of land does not cause the physical or
economic displacement of people who, while not having formal
ownership rights to the land, are occupying or exploiting the land, or
allows them access to other resources. In such cases, application of the
IDB Involuntary Resettlement Policy (OP-710) and IFC Performance
Standard 5 (Land Acquisition and Involuntary Resettlement) must be
verified.

Before lands
are acquired

Conditions subsequent to the acquisition of lands:

Conduct archeological studies to determine the absence of
archeological remains or measures for protecting them, establishing
protocols to be followed in the event of chance archeological finds.
Conduct community consultation processes, informing the population
of the type of operation planned and the mechanism for communicating
with the community and receiving relevant comments for
implementing the solutions that may be required.

Obtain permits and authorizations necessary for exploitation of the
lands in accordance with Regulations for Environmental Management
of the Agrarian Sector, including the respective PAMAs.

Obtain licenses for use of water and implement the respective programs
for the rational use of water.

Establish environmental, social, and labor management plans following
Danper’s SIG.

Before
beginning
exploitation of
the lands
acquired

Maintain the effectiveness of the SIG in compliance with the requirements
of IFC Performance Standard | and the ISO 14001 and OHSAS 18001
standards, applicable to both agricultural areas and industrial units that
contain the following elements at a minimum:

1.
2.
3.

Company sustainability policy.

Legal compliance matrix.

Identification of environmental, occupational, and social risks and

impacts.

Establishment of programs and procedures for mitigating or

eliminating environmental, occupational, and social risks, to include

inter alia:

a. Safe work procedures, including the description of personal
protective equipment

b. Program for efficiency in the use of resources (water, energy, GHG
generation)

c. Waste management

During the life
of the project

CwmAAM

d. Procedures in cases of emergency

e. Investigation of occupational accidents and incidents and diseases

f. Workers’ complaints and claims system

g. Program for management of occupational and environmental aspects
for service provider companies

h. Community relations plan

i. Procedure in the event of chance finds of archeological remains

Establishment of compliance objectives.

Determination of resources needed and establishment of budgets.

Training program.

Organizational structure and assignment of responsibilities.

Monitoring and control program.

